Citation Nr: 9931008	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-20 424	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an increased rating for bilateral foot 
disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from April 1963 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied a rating in excess of 10 
percent for the service-connected flat feet with hammertoes.  
In rating decision of December 1998, a 30 percent evaluation 
was granted for the service-connected bilateral pes planus 
with hammertoes, status post exostosis surgery and severe 
arthritis bilateral first metatarsal cuneiform joint, 
effective from September 27, 1996.

Although the veteran requested a personal hearing before a 
local hearing officer and one was scheduled, the veteran 
subsequently canceled his request for such a hearing.  The 
case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO has secured all of the relevant evidence necessary 
for an equitable disposition of the veteran's appeal.

2.  The veteran has no more than severe bilateral pes planus 
with hammertoes, status post exostosis surgery and severe 
arthritis bilateral first metatarsal cuneiform joint.


CONCLUSION OF LAW

The service-connected bilateral foot disability is no more 
than 30 percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.71a, 
Diagnostic Codes 5276, 5280, 5282 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that, due to pain and difficulty 
standing and walking, his bilateral foot disability is more 
then 30 percent disabling.  The veteran has presented a well-
grounded claim for an increased evaluation for bilateral pes 
planus with hammertoes, status post exostosis surgery and 
severe arthritis bilateral first metatarsal cuneiform joint.  
38 U.S.C.A. § 5107(a) (West 1991).  The RO has assisted him 
in fully developing the facts relevant to his claim as 
required by 38 U.S.C.A. § 5107(a).

The service medical records demonstrate that the veteran 
complained of swelling over the base of the first metatarsal 
bilaterally and the diagnosis was bilateral exostosis.  The 
service medical records also show that the veteran developed 
flat feet, hammertoes, and bilateral, large exostosis.  The 
service medical records demonstrate removal and recurrence of 
the exostosis of both feet.

A VA examination in August 1970 showed bony exostoses on the 
medial dorsal sides of both feet.  Each foot had a well-
healed scar which was somewhat tender to palpation.  He had 
second degree flat feet and prominent hammer toes.  He had 
pain along the longitudinal arch.  X-ray of each foot showed 
degenerative osteoarthritis around the first tarsometatarsal 
joint.  The pertinent diagnoses were old postoperative 
removal exostoses both feet with degenerative osteoarthritis 
first tarsometatarsal joint with minimal pseudo-cystic 
changes, and pes planus second degree symptomatic with hammer 
toes bilateral.

In rating decision of October 1970, service connection was 
granted for pes planus with hammertoes and postoperative 
exostosis and traumatic arthritis, bilateral.  A 30 percent 
evaluation was granted from July 1970.

A VA examination in July 1975 showed that the veteran had a 
normal gait.  He had pes planus bilaterally with medial 
bulging and eversion.  He had hammertoes of the second, third 
and firth digits bilaterally.  There was no tenderness of the 
operative sites over the medial portion of both feet.  There 
was no recurrent exostosis and no fixation of the scar.  He 
had full range of motion at the heels with good strength.  
There was generalized callous formation over the plantar 
aspect of the feet with no evidence of metatarsalgia or 
plantar fasciitis.  The diagnoses were pes planus moderate 
bilaterally with hammer toe formation, symptomatic, and 
status postoperative excision exostosis of feet occasionally 
symptomatic.  It was further noted that the veteran had 
probable osteoarthritis.

In rating decision of September 1975, the evaluation for the 
service-connected foot disability was reduced to 10 percent, 
effective from December 1, 1975. 

At a VA special orthopedic examination in February 1976, the 
veteran complained of rubbing over the operative site of the 
medial aspect of the right foot.  Examination showed second 
degree pes planus with medial pronation and eversion, 
slightly more pronounced on the left than on the right.  
There was hammer toe formation of the second, third, and 
fourth digits bilaterally.  There was no recurrence of the 
exostosis and the veteran had no callus formation on either 
foot.  He walked on his heels and toes without difficulty and 
his gait was unimpaired.  

In September 1997, additional evidence was submitted to 
include a statement dated in August 1997, from Kurt W. 
Kaufman, D.P.M., and treatment records 
of the veteran.  A treatment record dated in September 1996 
shows that the veteran reported that he had pain when he 
first arose, when he stood for long periods of time, and when 
he tried to bend his foot.  It was noted that he was a postal 
employee who stood most of the day on hard concrete.  A 
medical record dated in December 1996 shows that the swelling 
in the first metatarsal cuneiform area had decreased but 
there was still some swelling.  He had been given a cortisone 
injection at the prior medical visit and was given another 
one at this time as the area was still painful.  Another 
treatment record dated in August 1997 shows that the veteran 
had an antalgic gait and reported that he had problems 
walking and significant pain with standing long periods of 
time.

In the August 1997 statement from Dr. Kaufman, he noted that 
the veteran had been diagnosed with severe degenerative joint 
disease of the first metatarsal cuneiform joint with 
arthritic spurring bilateral.  He also had pes plano valgus 
deformity, hallux valgus deformity and hammertoes with 
contracted digits two, three, four and five bilateral.  It 
was further noted that the veteran had been treated with 
cortisone infections, non-steroid anti-inflammatory 
medication and changes in shoe gear which had not helped.

At a VA examination in June 1998, the veteran reported pain 
on the medial first metatarsal cuneiform area and fatigue of 
his feet with prolonged standing and walking.  He reported 
that his prior treatment included cortisone injections (three 
to four) and the use of tennis shoes and orthotics.  He 
further reported that he had sharp pain in the back of both 
feet in the morning, and that he had additional increase in 
pain across the heel, arch and balls of his feet after an 
eight hour shift at work.  According to the veteran, he had 
used over-the -counter orthotics with no improvement.  He 
reported that his feet were sore on the heels, arches and 
balls, and decreased his ability to stand or walk when he 
worked an eight-hour shift.

The examination showed hallux valgus of the second, third, 
fourth and fifth digits, and hammer toes of both feet.  The 
veteran had pain with range of motion.  There was hypermobile 
right first metatarsal-cuneiform joint which caused arthritic 
degeneration and exostosis at the joint.  There was pain with 
range of motion of the right first metatarsal-cuneiform 
joint.  There was no muscle weakness.  There was instability 
at the joint and fatigability.  The veteran had a wide base 
of gait with lack of supination.  Functional limitations 
included the inability to stand or walk for extended periods 
due to poor shock absorbing qualities of pes planus and 
arthritis at the first metatarsal cuneiform joint, 
bilaterally.  There were no callosities, although there was 
abnormal wear on the outside of his shoes.

The veteran had abduction of the forefoot, bilaterally.  
Range of motion of the feet, bilaterally, was 45 degrees 
plantar flexion and 20 degrees dorsiflexion, although 
mistakenly recorded as the reverse.  X-rays of the feet 
showed loss of plantar arch bilaterally, and degenerative 
changes involving the first carpo-metacarpal joint.  There 
was reduction of joint space and hypertrophic spurs present 
from the articular margins, bilaterally.  The diagnoses were 
pes planus (flexible) bilaterally, hammer toes of digits two 
through five, bilaterally, hypermobile first digit with 
degenerative joint disease at first metatarsal-cuneiform 
joint, bilaterally, tinea pedis, and hallux valgus, 
bilaterally, right greater than left.

The veteran is seeking an increased rating for his bilateral 
foot disability, which is currently rated as 30 percent 
disabling, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  Disability ratings are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (1999).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Under the Rating Schedule, severe acquired flat feet where 
there is objective evidence of marked deformity (pronation, 
abduction, etc.) accentuated pain on manipulation and use, 
indication of swelling on use, and characteristic 
callosities, warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  Pronounced acquired flat feet 
where there is marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances warrants a 50 
percent evaluation.  Id.

Hallux valgus, unilateral, operated with resection of the 
metatarsal head, or which is severe, if equivalent to 
amputation of the great toe, warrants a maximum 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

Hammer toe of all toes, unilateral without claw foot, 
warrants a maximum 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5282.  After having reviewed the evidence of 
record, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent.  
Although the medical evidence shows that he has tenderness of 
the plantar surfaces of the feet, the evidence does not show 
that the veteran has marked pronation, marked inward 
displacement or severe spasm of the tendo achillis on 
manipulation.  Accordingly, the disability does not more 
nearly approximate pronounced flatfoot under Diagnostic Code 
5276, and a 50 percent rating is not warranted.  

The veteran is not entitled to a rating in excess of 30 
percent for the bilateral foot disability, evaluated as 
hallux valgus under Diagnostic Code 5280, or evaluated as 
hammer toe under Diagnostic Code 5282, as each of these codes 
provides for a maximum 10 percent rating for each foot.  In 
addition, the Board notes that flatfoot, hallux valgus and 
hammer toes involve overlapping manifestations.  Therefore 
the bilateral foot disability may not be rated under separate 
diagnostic codes. 38 C.F.R. § 4.14.

In regard to functional impairment, although the medical 
evidence shows that he had a wide base of gait with lack of 
supination and was unable to stand or walk for "extended" 
periods due to poor shock absorbing qualities of pes planus 
and arthritis at the first metatarsal cuneiform joint, 
bilaterally, he apparently was still able to work eight-hour 
shifts, presumably still as a postal employee.

Additionally, the Board has considered the veteran's claim 
for an increased evaluation under DeLuca v. Brown, 8 Vet. 
App. 202 (1995); however, Diagnostic Codes 5276, 5280 and 
5282 are "not predicated on loss of range of motion, and thus 
[38 C.F.R.] §§ 4.40 and 4.45, with respect to pain, do not 
apply" to the appellant's claim.  See Johnson v. Brown, 9 
Vet. App 7, 11 (1996) (discussing Diagnostic Code 5257, which 
addresses instability of the knee).  Thus, the principles set 
forth in DeLuca are not applicable to the veteran's claim for 
an increased evaluation.



ORDER

Entitlement to a rating in excess of 30 percent for bilateral 
foot disability is denied.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals


 

